DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group 1, Species 1 for claims 1, 2 and 6 – 10 in the reply filed on December 8, 2020 is acknowledged.
Status of Claims
Claims 1 – 2 and 6 – 10 are pending. Claims 3 – 5 and 11 – 20 are directed toward non-elected groups/species.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2 and 8 are objected to because of the following informalities: claims 2 and 8 recite “the cleaning member” and should recite “the cleaning device”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzales et al. (U.S. Patent Publication 2014/0331424 A1).
Regarding Independent Claim 1, Gonzales teaches a cleaning device (brush, 10; Fig. 1), comprising: a handle (handle, 12); and a cleaning member (head portion, 20) coupled to the handle (12; Fig. 5), the cleaning member (20) comprising: a first finger (right side flange, 26); a second finger (left side flange, 26) spaced apart from the first finger (right side flange, 26); and a compliant member (bristle assembly, 30) extending from the first finger (right side flange, 26) to the second finger (left side flange, 26), the compliant member (30) being constructed at least partially from a metallic material (Paragraph [0029]); wherein the first finger (right side flange, 26) is spaced from the second finger (left side flange, 26) to accommodate a cross- member of a grate between the first finger (right side flange, 26) and the second finger (left side flange, 26) such that the compliant member contacts the cross-member (Abstract; as cleaning head is placed on the grill, the first and second fingers accommodate the grates of the grill member to clean it).  
Regarding Claim 2, Gonzales teaches the cleaning device (brush, 10; Fig. 1) wherein the compliant member (30) includes a plurality of chain links (32) coupled together (Fig. 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales et al. (U.S. Patent Publication 2014/0331424 A1) in view of Vosbikian et al (U.S. Patent Publication No. 2010/0154824A1).
Regarding Claim 6, Gonzales teaches all of the elements of claim 1 as discussed above.
Gonzales does not teach the cleaning device further comprising a second cleaning member coupled to the handle.  
Vosbikian, however, teaches a second cleaning member (cleaning member, 70) coupled to the handle (via base member, 6; Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Gonzales to further include a second cleaning member coupled to the handle to provide a cleaning member that is adapted to rotate relative to the base member for positioning the cleaning member into two or more cleaning positions relative to the base member.
Regarding Claim7, Gonzales, as modified, teaches all of the elements of claim 6 as discussed above.
Gonzales does not teach the cleaning device wherein the cleaning member and the second cleaning member are rotatatably coupled to the handle.  
Vosbikian, however, teaches the cleaning device (Fig. 1) wherein the cleaning member (base member, 6) and the second cleaning member (cleaning member, 70) are rotatatably coupled to the handle (the base member can be rotated via connections at 2 and cleaning member, 70 is rotatably connected to the at least one side surface of the base member and a second cleaning material attached to the cleaning member such that the second cleaning material is oriented in a different plane than the first cleaning material).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Gonzales to further include the cleaning member and the second cleaning member are rotatatably coupled to the handle to provide a cleaning member that is .

Allowable Subject Matter
Claims 8 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.